Eckert, J. Claimant, John Thomas Martin, employed by the respondent as a carpenter at Kankakee State Hospital at Kankakee, Illinois, was injured in the course of his employment on March 29, 1944. At the time of the accident, claimant was operating a joiner in the carpenter shop at the hospital, and while so employed, his left hand slipped into a power driven saw. As a result of the accident, the major portion of his first, middle, and ring fingers of the left hand were amputated. At the time of the accident, the claimant and respondent were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the Act. The accident arose out of and in the' course of the employment. Claimant was temporarily totally incapacitated from March 29, 1944, to June 12, 1944, a period of 10-4/7 weeks. During the year immediately preceding the date of the injury, claimant earned a total of $2,971.00, so that his compensation rate is the maximum of $15.00 per week. Since the injury occurred subsequent to July 1, 1943, this maximum is increased 17%%, making a total compensation rate of $17.63. Claimant is thus entitled to temporary total compeiisation for 10-4/7 weeks in the amount of $186.37. While claimant was incapacitated, however, he was paid by the respondent the total sum of $103.26, so that there is due to claimant, on account of temporary total disability, a balance of $83.11. Claimant is also entitled to an award for the total loss of the first, middle and ring fingers of his left hand. Under the provision of the Workmen’s Compensation Act, for such loss, he is entitled to 50% of his average weekly wage for a period of 40, 35, and 25 weeks respectively, or a total period of 100 weeks. At the compensation rate of $17.63 per week, the total amount due claimant for permanent loss of the three fingers is $1,763.00. Award is therefore made to claimant in the amount of $83.11 for the balance of temporary total disability, and in the amount of $1,763.00 for permanent loss of the use of the first, middle, and ring fingers of his left hand, or a total award of $1,846.11. Of this amount $911.72 has accrued and is payable forthwith. The balance of $934.39 is payable in weekly payments of $17.63 each, for a period of 53 weeks.